Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 23, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160208(45)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  OAKLAWN HOSPITAL,                                                                                    Elizabeth T. Clement
          Plaintiff-Appellant,                                                                         Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    SC: 160208
  v                                                                 COA: 343189
                                                                    Calhoun CC: 17-001283-NF
  AUTO-OWNERS INSURANCE COMPANY and
  HOME-OWNERS INSURANCE COMPANY,
             Defendants-Appellees.
  __________________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellant to extend the time
  for filing its reply is GRANTED. The reply will be accepted as timely filed if submitted
  on or before November 19, 2019.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 October 23, 2019

                                                                               Clerk